856 F.2d 192
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Sallie BEARD (Widow of James Beard), Petitionerv.DIRECTOR, OFFICE OF WORKER'S COMPENSATION PROGRAMS, UNITEDSTATES DEPARTMENT OF LABOR, Respondent
No. 87-3877.
United States Court of Appeals, Sixth Circuit.
Aug. 31, 1988.

Before BOYCE F. MARTIN, Jr., RALPH B. GUY, Jr. and ALAN E. NORRIS, Circuit Judges.
PER CURIAM.


1
This matter is before us on the petition of Sallie Beard, the widow of James Beard, to review a Decision and Order of the Benefits Review Board which denied her claim under the Federal Coal Mine Health and Safety Act.  Because her claim was filed thirty-two years after her husband's death, it is not surprising that she was able to provide only sketchy medical evidence to support her claim.


2
The Board concluded that the weight of medical evidence did not support a finding that James Beard's death was due to a respirable disease.


3
Having carefully considered the record and the briefs of petitioner and respondent, we are unable to say that the Order is not supported by substantial evidence or is contrary to law.  Accordingly, we affirm the Board's Order of July 22, 1987, upon the reasoning set forth in that order and in the Decision and Order of the administrative law judge.